 1                                                                 HON. RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7

 8

 9                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
10

11      MARK ESTBERG,
                                                   No. 2:21-cv-00348-RSM
12                     Plaintiff
                                                   STIPULATED MOTION FOR LEAVE TO
13                v.                               FILE “ADMINISTRATIVE RECORD”
                                                   UNDER SEAL AND ORDER
14      THE PRUDENTIAL INSURANCE
15      COMPANY OF AMERICA,                        NOTED FOR JUNE 7, 2021

16                     Defendant.

17

18                                          I. Relief Requested
19
            The parties respectfully move the Court, pursuant to Federal Rule of Civil Procedure
20
     5.2(d) and Local Civil Rule 5(g), to order that the “Administrative Record” in this matter – the
21
     defendant insurance company’s claim file – be filed under seal, without redactions.
22
                                   II. Relevant Facts and Legal Authority
23

24          This action arises under the Employee Retirement Income Security Act of 1974 (ERISA),

25   29 U.S.C. § 1001 et seq. The parties agree the Court will need to consider Defendant’s claim file
26   to resolve the matter. Such files have come to be called the “Administrative Record” in ERISA
27

      STIPULATED MOTION TO FILE “ADMINISTRATIVE
      RECORD” UNDER SEAL AND ORDER - 1
      No. 2:21-cv-00348-RSM
 1   benefit cases. Here, that voluminous file is primarily medical records and other documents
 2   addressing Plaintiff’s medical conditions.
 3
            Although Local Civil Rule 5(g) establishes a strong presumption in favor of public access
 4
     to court filings, the need to protect medical privacy qualifies as a “compelling reason” to allow
 5
     records to be filed under seal. Karpenski v. Am. Gen. Life Companies, LLC, No. 2:12-CV-
 6

 7   01569-RSM, 2013 WL 5588312 at *1 (W.D. Wash. Oct. 9, 2013) (citing Kamakana v. City and

 8   County of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006)). See also Macon v. United Parcel

 9   Serv., Inc., 2013 WL 951013, at *5 (W.D. Wash. Mar. 12, 2013) (granting unopposed motion to
10
     seal medical records given the “private nature of the documents at issue”); Gary v. Unum Life
11
     Ins. Co. of Am., No. 3:17-CV-01414-HZ, 2018 WL 1811470, at *3 (D. Or. Apr. 17, 2018)
12
     (granting an opposed motion to seal an ERISA claim file, citing numerous cases and stating
13
     “[t]he parties have not presented, and the Court is not aware of, any cases where medical
14

15   information was not allowed to be filed under seal under the ‘compelling reasons’ standard.”).

16          Local Civil Rule 5.2(c) states that “in an action for benefits under the Social Security
17   Act” the “administrative record must be filed under seal” because those “actions are entitled to
18
     special treatment due to the prevalence of sensitive information and the volume of filings.” Id.
19
     That reasoning applies to this action for ERISA disability benefits. Sensitive information
20
     concerning the Plaintiff is found throughout the claim file.
21

22          As certified below, the parties discussed whether redaction would be a suitable

23   alternative. Due to the volume of the record, and the extensive redaction that would be

24   necessary, the parties believe redaction is not a reasonable alternative. Federal Rule of Civil
25   Procedure 5(d) provides that the “court may order that a filing be made under seal without
26
     redaction” and the parties respectfully move the Court to so order here.
27

      STIPULATED MOTION TO FILE “ADMINISTRATIVE
      RECORD” UNDER SEAL AND ORDER - 2
      No. 2:21-cv-00348-RSM
 1                              III. Local Rule 5.2(g)(3)(A) Certification
 2          The parties certify pursuant to Local Rule 5.2(g)(3)(A) that attorney Mel Crawford
 3
     representing Plaintiff and attorney Shelley Hebert representing Defendant exchanged emails and
 4
     drafts of the Joint Status Report addressing whether the record should be filed under seal,
 5
     without redactions. They conferred by telephone on June 4 and 7, 2021 to further address these
 6

 7   issues, and agreed redaction was not a reasonable means to protect Plaintiff’s medical privacy,

 8   because the documents would need to be so heavily redacted.

 9                                            IV. Conclusion
10
            The parties respectfully move the Court to order that the “Administrative Record” in this
11
     matter be filed under seal, without redaction.
12
            IT IS SO STIPULATED this 7th day of June 2021.
13

14   LAW OFFICE OF MEL CRAWFORD
15

16
     By s/Mel Crawford
17      Mel Crawford, WSBA # 22930
        melcrawford@melcrawfordlaw.com
18   Attorney for Plaintiff
19   SEYFARTH SHAW LLP
20

21   By: s/Helen M. McFarland
         Helen M. McFarland, WSBA #51012
22       hmcfarland@seyfarth.com
         Ian H. Morrison (admitted PHV)
23       imorrison@seyfarth.com
24       Shelley Hebert (admitted PHV)
         shebert@seyfarth.com
25   Attorneys for Defendant

26

27

      STIPULATED MOTION TO FILE “ADMINISTRATIVE
      RECORD” UNDER SEAL AND ORDER - 3
      No. 2:21-cv-00348-RSM
 1                                                ORDER
 2          IT IS SO ORDERED. The Court GRANTS the parties’ stipulated motion and ORDERS
 3
     that the administrative record in this action be filed and maintained under seal. Pursuant to
 4
     Federal Rule of Civil Procedure 5(d), the record need not be redacted.
 5
            DATED this 8th day of June, 2021.
 6

 7

 8

 9                                                A
                                                  RICARDO S. MARTINEZ
10
                                                  CHIEF UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

      STIPULATED MOTION TO FILE “ADMINISTRATIVE
      RECORD” UNDER SEAL AND ORDER - 4
      No. 2:21-cv-00348-RSM
